Citation Nr: 1712790	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as due to Agent Orange herbicides and/or as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, and from May 1970 to May 1973, with subsequent service in the U.S. Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that new and material evidence had not been presented to reopen a previously denied claim for service connection for hypertension. 

This matter was previously before the Board in December 2012, July 2014, and April 2015. 

The Veteran testified before the undersigned Veterans Law Judge in April 2013; a transcript of that proceeding has been associated with the claims file.

As noted in the prior Board remand, a claim for an effective date prior to July 16, 2003, for the grant of service connection for tension/migraine headaches was raised by the Veteran in a January 2015 statement, and later repeated at various times, including in March 2016 correspondence.  The Board therefore referred this claim to the AOJ for appropriate action, as the Board did not have jurisdiction over it.  There is no indication that the AOJ has taken action on such claim to date.  Accordingly, it is once again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The record contains medical opinions rendered in April 2015 and July 2016 which address direct and secondary service connection theories of entitlement.  With respect to the Veteran's allegation that his hypertension may be related to his exposure to herbicides in service, although VA has not conceded a relationship between hypertension and herbicide agents exposure, the Board recognizes that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308  (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  In light of the NAS studies' findings, the Board finds that a medical opinion as to whether the Veteran's current hypertension is etiologically related to his exposure to herbicide agents in service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the April 2015/July 2016 opinions.  Based on a review of the Veteran's file, the examiner should provide an opinion responding to the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his presumed exposure to herbicide agents in service?  The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  However, in light of the NAS's elevation of hypertension from the "Inadequate or Insufficient Evidence" category to the "Limited or Suggestive Evidence" category,   
what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.?

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




